DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-appeal Brief Conference request, filed 7/8/2022, with respect to the rejection(s) of claim(s) 1 under Abe et al. JP 2013023159 A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abe et al. JP 2013023159 A and separately under Tamaki US 20220161731 A1.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Elastic claw is given to both 58a and 57b.
Engagement hole is given to both 42c and 47c.
Fitting hole is given to 46a, 61a, and 65a.
Groove is given to both 41a and 51.
Guide member is given to both 5, 5A, and 70.
Guide members and guide member are two different structures.
50 is used to both denote an inclined surface and a main body.
Lid is denoted by 13, 2 and 3.
2 is used to denote both a lid and a box.
70 is used to both describe a main body and a guide member
28a is used to denote both a locking portion and a receiving portion.
29C is used for both an overhang portion and an engaging portion.
27 is used to both denote rod tip portions and receiving portions.
62 and 67 both denote a rod tip portion.
14 and 14, as well as 57 and 62 are used to denote rods.
53a and 75 are used to denote stoppers.
54 and 56 are used to denote an upper coupling piece.
Appropriate correction is required.
The abstract of the disclosure is objected to because "another of the engaging portion and the engaged portion" should be “the other of the engaging portion and the engaged portion.  Correction is required”.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. JP 2013023159 A (hereinafter Abe).
In regards to claim 1, Abe teaches a lock apparatus (See fig 1) comprising: a lid (see reference image 1) configured to turn to open and close an opening of a box (26 and non-lid wall components surround said space See fig 4); a rod (62) switchable between a locked position where a tip of the rod projects to outside of the lid and an unlocked position where the tip is retracted to inside of the lid (See figs 1 and 4); and a guide member (63, 65, and 64) attached to the inside of the lid and configured to slidably support the rod (See fig 4), wherein the lid includes one of an engaging portion and an engaged portion (15a), and the guide member includes the other of the engaging portion (63) and the engaged portion, the engaging portion and the engaged portion are configured to move the guide member in a direction intersecting a lid opening and closing direction to thereby fix and press-fit to each other (See figs 4 and 6) without rattle (Read the abstract, para 27, 31, and 33), the lid includes one of a locking portion (16) and an elastic claw, and the guide member includes the other of the locking portion and the elastic claw (65), the locking portion and the elastic claw engaging with each other, and the locking portion and the elastic claw are configured to engage with each other by moving the guide member in the direction intersecting the lid opening and closing direction (See fig 6 and para 29). 

    PNG
    media_image1.png
    334
    689
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 2, Abe teaches the lock apparatus according to claim 1, wherein the engaging portion includes an inclined surface whose height increases as an overlap with the engaged portion increases (See reference image 2, and fig 2, at least during initial mounting).  

    PNG
    media_image2.png
    291
    276
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 3, Abe teaches the lock apparatus according to claim 1, wherein the guide member includes a groove (between 63 and 64A) configured to slidingly guide the rod (See figs 4 and 6, through the elastic nature it creates); the engaged portion disposed on one end side in a longitudinal direction of the groove (See fig 6); and a fitted portion disposed on another end side in the longitudinal direction of the groove, and the engaged portion is engaged with the engaging portion disposed on the lid, and the fitted portion is fitted with a fitting portion disposed on the lid (See reference image 3, considering fitted with as at least engaged with).  

    PNG
    media_image3.png
    414
    428
    media_image3.png
    Greyscale

Reference image 3

In regards to claim 7, Abe teaches the lock apparatus according to claim 1, wherein the engaging portion and the engaged portion are arranged separately from the locking portion and the elastic claw, respectively, and are disposed above the locking portion and the elastic claw (See reference image 4) when the lid and the guide member are assembled (See fig 6).

    PNG
    media_image4.png
    430
    238
    media_image4.png
    Greyscale

Reference image 4
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki US 20220161731 A1 (hereinafter Tamaki).
In regards to claim 1, Tamaki teaches a lock apparatus (See fig 3) comprising: a lid (15) configured to turn to open and close an opening of a box (See fig 3 and para 2); a rod (53) switchable between a locked position where a tip of the rod projects to outside of the lid and an unlocked position where the tip is retracted to inside of the lid (See figs 1-3); and a guide member (portion of 50A shown in fig 8) attached to the inside of the lid and configured to slidably support the rod (See fig 8), wherein the lid includes one of an engaging portion and an engaged portion (23), and the guide member includes the other of the engaging portion (70) and the engaged portion, the engaging portion and the engaged portion are configured to move the guide member in a direction intersecting a lid opening and closing direction to thereby fix and press-fit to each other without rattle (See fig 9 and para 15), the lid includes one of a locking portion (contacted surface of 22) and an elastic claw, and the guide member includes the other of the locking portion and the elastic claw (80A), the locking portion and the elastic claw engaging with each other (See figs 8-9) , and the locking portion and the elastic claw are configured to engage with each other by moving the guide member in the direction intersecting the lid opening and closing direction (See fig 8, at least different movement directions can occur while mounting, and by engagement during latch operation).
In regards to claim 2, Tamaki teaches the lock apparatus according to claim 1, wherein the engaging portion includes an inclined surface whose height increases as an overlap with the engaged portion increases (See fig 8, when viewed upside down with respect to fig 8).  
In regards to claim 3, Tamaki teaches the lock apparatus according to claim 1, wherein the guide member includes a groove (60) configured to slidingly guide the rod; the engaged portion disposed on one end side in a longitudinal direction of the groove (See fig 9); and a fitted portion (40) disposed on another end side in the longitudinal direction of the groove (See fig 9 and fig 2. Despite different embodiment of fastening the placement would be the same), and the engaged portion is engaged with the engaging portion disposed on the lid (See fig 9), and the fitted portion is fitted with a fitting portion (35) disposed on the lid (See fig 2).
In regards to claim 5, Tamaki teaches the lock apparatus according to claim 1, wherein the lid includes, inside the lid, a receiving portion (10A) configured to support the guide member (See fig 10); a pair of standing walls  (See reference image 5) disposed in a standing manner on two sides of the receiving portion to face each other; and upper walls (See reference image 6), each of the upper walls having a substantially L shape (See fig 10), coupled to an upper side (viewing an upside-down fig 10) of a corresponding one of the standing walls, and a vertical wall (20B), the engaging portion being provided on an outer face of the vertical wall (See fig 10).

    PNG
    media_image5.png
    384
    423
    media_image5.png
    Greyscale

Reference image 5
In regards to claim 6, Tamaki teaches the lock apparatus according to claim 5, further comprising a slit (area between the two 20C) disposed between the vertical walls of the upper walls inside the lid (See fig 10), wherein a projection (85) disposed on the guide member is engaged with the slit (See fig 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675